Citation Nr: 1746886	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 20 percent for status post tendon repair right hand (claimed as a right hand condition with carpal tunnel).  

4.  Entitlement to an initial rating in excess of 20 percent for scars of the right wrist. 

5.  Entitlement to an initial compensable rating for residual 4th and 5th digit traumatic laceration of the left hand with peripheral neuropathy and scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the December 2009 rating decision, the RO granted service connection for status post tendon repair right hand (hereinafter a right hand condition and carpal tunnel) with a noncompensable rating, with an effective date of October 3, 2009.  In the August 2013 rating decision, the RO granted a 20 percent initial rating for a right hand condition and carpal tunnel and a separate grant of 20 percent for scars of the right wrist, both with an effective date of October 3, 2009. 

Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board notes that the 20 percent rating for the scar was granted in conjunction with the appeal for a higher rating for the right hand condition; therefore, the Board has taken jurisdiction of the scar rating.  Therefore, the claims for higher initial ratings for a right hand condition with carpal tunnel and scars of the right wrist as on appeal are properly before the Board.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.  

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure. 

3.  The Veteran's right hand condition with carpal tunnel has been manifested by mild incomplete paralysis. 

4.  Scars of the right wrist are painful but not unstable; they do not limit function or cause any disabling effects.  

5.  The Veteran's residual 4th and 5th digit traumatic laceration of the left hand with peripheral neuropathy and scars (hereinafter a left hand condition and scars) causes mild limitation of motion, but no ankylosis, motor or sensory dysfunction, or painful scarring.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for an initial rating in excess of 20 percent for a right hand condition with carpal tunnel have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.        §§ 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8513. 

4.  The criteria for an initial rating in excess of 20 percent for scars of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7801-7805.

5.  The criteria for an initial compensable rating for a left hand condition and scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7801-7805, 4.71a, DCs 5219, 5223, 5227, 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2009.

The duty to assist has also been met.  VA has obtained VA medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions.  The examinations are adequate as they provide all information necessary to adjudicate the claims at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Legal Criteria and Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus (as organic diseases of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

	Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to hazardous noise; including construction equipment, demolitions, and machine gun fire.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first question for the Board is whether the Veteran has a current diagnosis of bilateral hearing loss.  

The VA audiology examination dated in October 2009 showed no bilateral hearing loss by VA standards.  Examination findings revealed the following pure tone thresholds, in decibels: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
-5
-5
-5
5
15

Speech recognition scores, using the Maryland CNC word list, were 98 percent in both the right and left ears.  The examiner noted the Veteran had hearing within normal limits.  

On the Veteran's August 2010 Notice of Disagreement, he asserted that he did suffer from hearing loss.  

The Veteran underwent another VA examination dated in March 2013, which revealed the following pure tone thresholds, in decibels: 


HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
0
0
5
5

Speech recognition scores, using the Maryland CNC word list, were 100 percent in the right ear and 96 percent in the left ear.  The examiner noted the Veteran had normal hearing, bilaterally.  

These findings do not meet the requirements of hearing loss as defined by VA.  Additionally, review of all of the Veteran's post-service treatment records shows that at no time during the appellate period did he have bilateral hearing loss as defined by VA.  As such, the inquiry into the question of service connection for bilateral hearing loss need go no further.

Regarding the Veteran's statements that he has a current bilateral hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.

As a current bilateral hearing loss disability by VA standards has not been shown by competent evidence, the Board does not reach the additional questions of the relationship of the claimed hearing loss to any loud noise exposure in service.

Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Tinnitus

The Veteran claims he has tinnitus that began in service.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On the March 2013 VA examination, the Veteran stated he perceives a "high pitched whine" in both ears that has been present since approximately 2002.  It is also notable that on March 2013 VA examination, the examiner noted the Veteran reported having recurrent tinnitus.  The Veteran has competently stated that he has tinnitus, and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability.  

With respect to the second element of service connection, an in-service event or injury, the Veteran reported having military noise exposure from construction equipment, demolitions, and machine gun fire.  The Veteran's service personnel records show that he served as a combat engineer and is the recipient of the Combat Action Ribbon.  Therefore, the noise exposure described by the Veteran is consistent with the circumstances and hardships of his combat service.  38 U.S.C.A. § 1154(b).  The Board finds that the evidence establishes an in-service injury, i.e., acoustic trauma.  

Finally, as noted above, the Veteran reported on March 2013 VA examination that he has been experiencing tinnitus since about 2002, while he was still in service.  The Board finds the Veteran's statements that he has been experiencing tinnitus continuously since he was in service to be competent and credible and places great weight of probative value on them.

The Board acknowledges that the March 2013 VA audiology examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because there is no hearing loss or shift with which to correlate tinnitus.  The Board places little weight of probative value on this opinion as it did not take into account the Veteran's lay statements of record regarding the onset and continuity of tinnitus during and since service.

Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  When rating neurological conditions, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see Miller v. Shulkin, 28 Vet. App. 376 (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R.   § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

	Right Hand Condition and Carpal Tunnel

A December 2009 rating decision granted service connection for a right hand condition and carpal tunnel with a residual scar and assigned a noncompensable rating.  A rating decision in August 2013 assigned a 20 percent rating for a right hand condition with carpal tunnel, effective October 3, 2009, the date of the original claim, and a separate rating for the residual scarring.  Therefore, the residual scarring on the right hand will be discussed and evaluated separately.  

The Veteran's service-connected right hand condition and carpal tunnel is evaluated as 20 percent disabling under DC 8513 for involvement of all radicular groups (the ulnar, radial, and median nerves).  The Veteran is right handed; thus, his right wrist is his major extremity for rating purposes.  DC 8513 provides for a 20 percent rating where there is mild incomplete paralysis of the major extremity, a 40 percent rating where there is moderate incomplete paralysis of the major extremity, a 70 percent rating where there is severe incomplete paralysis of the major extremity, and a 90 percent rating where there is complete paralysis of the major extremity. 

The VA examination dated in October 2009 showed a diagnosis of status post tendon repair right hand with residual peripheral neuropathy.  The neurological exam showed no motor loss, normal sensory responses, and normal reflexes.  The Veteran reported numbness and soreness and having a limited range of motion in the wrist.  

On March 2013 VA examination, the examiner noted that muscle strength testing and sensation testing for light touch of the right upper extremity were normal and there was no muscle atrophy.  There were no trophic changes attributable to peripheral neuropathy.

The Veteran underwent another VA examination in May 2013.  The examiner noted full range of motion of the Veteran's wrist and localized tenderness on palpation of the right wrist.  The examiner noted the Veteran had symptoms of moderate constant pain and moderate intermittent pain.  He did not have symptoms of paresthesias/dysesthesias or numbness.  Reflex testing was normal.  Phalen's and Tinel's signs were negative.  Muscle strength testing of the right hand and wrist was normal and there was no muscle atrophy.  Sensation testing for light touch of the right upper extremity was normal and there were no trophic changes.  The examiner concluded the Veteran had mild incomplete paralysis impacting the ulnar, median and radial nerves.  

The evidence shows that an evaluation of 20 percent most closely approximates the Veteran's disability picture.  A higher evaluation of 40 percent is not warranted unless the nerve damage causes moderate incomplete paralysis.  Although the Veteran reported having symptoms of moderate pain on May 2013 VA examination, the other evidence of record reflects no more than mild incomplete paralysis.  As described above, objective testing completed during the appeal period revealed normal sensory, muscle strength, and reflex testing.  Additionally, the May 2013 VA examiner indicated the Veteran's ulnar, median, and radial nerves all reflect mild incomplete paralysis.  Although the examiner's characterization of the disability as mild is not dispositive, it is an element for consideration and is supported by the evidence of record.  The Veteran is competent to report symptoms of having moderate pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

The Board has considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the right hand condition with carpal tunnel is consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms at any time during the appeal period that would warrant a higher rating.  Accordingly, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, the evidence shows that the nerve damage does not more nearly approximate "moderate" incomplete paralysis; hence, a preponderance of the evidence is against the Veteran's claim and an evaluation in excess of 20 percent is denied.  

      Scarring of the Right Wrist

As noted above, the August 2013 rating decision assigned a separate 20 percent evaluation to scarring of the right wrist pursuant to 38 C.F.R. § 4.118, DC 7804, effective October 3, 2009.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  Note (2) provides that if one or more scars are both unstable and painful, then 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

The Board will also consider whether the Veteran would be entitled to a higher or separate rating under the other DCs under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7805.  

DC 7800 addresses scarring of the head, face, or neck and does not apply to the right wrist scarring.  DC 7801 addresses scars not of the head, face, or neck that are deep and nonlinear and provides a 20 percent rating where the scar area or areas is at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  DC 7801 does not apply to the Veteran's linear surgical scars that cover less than 12 square inches (77 square centimeters).  DC 7802 addresses scars not of the head, face, or neck that are superficial and nonlinear.  DC 7802 also does not apply to the Veteran's linear surgical scars.  Therefore, DCs 7800, 7801, and 7802 will not be further discussed. 

DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 can be considered under another appropriate DC.  

The Veteran had a VA examination in October 2009, wherein the examiner noted a non-painful linear surgical scar located on the right thumb extending to the wrist which measured 6 centimeters by 1 centimeter.  The exam showed no ulcerations or adherence.  The examiner noted that the scar had no feeling, but that there was tenderness proximal and distal to the scar; however, the wound was deep and had caused peripheral neuropathy in the right hand and had left the use of the thumb in a weakened state.  

The May 2013 VA examiner noted three linear scars on the Veteran's right wrist, measuring 7 centimeters, 4 centimeters and 3 centimeters in length.  All three scars measured 0.1 centimeters in width.  The scars were tender and painful on palpation, but not unstable.  The scars did not result in a limitation of function.

A higher evaluation is not warranted unless there are five or more painful or unstable scars or if at least one of three or four scars is both painful and unstable.  The Veteran has three scars, all of which are painful, but none of which are unstable.  As he does not have five or more painful scars or at least one of three scars that are both painful and unstable, an evaluation in excess of 20 percent is not appropriate.  

Regarding evaluation under DC 7805, as discussed above, the Veteran is already receiving a separate rating under DC 8513 for mild incomplete paralysis of all radicular groups as a disabling effect of the scarring.  The record does not reflect that the Veteran has any other limitation of function or disabling effects not contemplated by this separate rating.   

The Board has considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the scarring of the right wrist is consistent with the assigned rating for the entire relevant time period here on appeal.  There is no indication of any significant increase or decrease in symptoms of the scarring at any time during the appeal period that would warrant a higher rating.  Accordingly, a staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.

Therefore, a 20 percent evaluation based on three painful scars of the right upper extremity from October 3, 2009, is most appropriate and entitlement to an initial rating in excess of 20 percent for scars of the right wrist is denied.  

	Left Hand Condition with Scars 

In a December 2009 rating decision, the Veteran was granted service connection for a left hand condition with scars and assigned a noncompensable rating under hyphenated DC 7804-5230.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

As the Veteran is right handed, his left hand is his minor extremity for rating purposes.  

The record reflects the Veteran's disability has been characterized to include restriction of flexion of the 4th and 5th digits as the hyphenated code includes 38 C.F.R. § 4.71a, DC 5230, which provides a noncompensable evaluation for any limitation of motion of the ring or little finger.  As this is the maximum rating available under DC 5230, the Board will consider whether the Veteran would be entitled to a higher or separate rating under 38 C.F.R. § 4.71a, DCs 5219, 5223, or 5227.  

DC 5219 provides for a 20 percent rating if the ring and little finger on the minor hand are unfavorably ankylosed.  DC 5223 provides for a 20 percent rating if there is favorable ankylosis of the ring and little finger on the minor hand.  DC 5227 also assesses ankylosis of the little and ring fingers, but only provides a noncompensable evaluation; therefore, this DC will not be further discussed. 

The record reflects that the Veteran's disability has also been characterized to include scars of the 4th and 5th digits as the hyphenated DC includes 38 C.F.R. § 4.118, DC 7804.  As noted above, DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  The Board will also consider whether the Veteran would be entitled to a higher or separate rating under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, or 7805.  

DC 7800 addresses scarring of the head, face, or neck and does not apply to the Veteran's left hand condition with scars.  As noted above, DC 7801 and 7802 both evaluate nonlinear scars of the head, face, or neck.  As the Veteran's surgical scars are linear, these DCs also will not be further discussed.

Finally, DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 can be considered under another appropriate DC.  

The VA examination in October 2009, showed a diagnosis of 4th and 5th digit traumatic laceration with residual peripheral neuropathy and scars.  The neurological exam showed no motor or sensory dysfunction and normal deep tendon reflexes.  The examination of the skin revealed two scars on the left hand.  The first linear scar was located at the ventral aspect of the left hand pinky finger and measured 4 centimeters by 0.5 centimeters.  There was a mild adhesion of the scar to the proximal interphalangeal joint which caused mild limitation of motion.  There was no tenderness and no ulceration.  The second linear scar was located at the ventral aspect of the left hand ring finger and measured 4 centimeters by 0.5 centimeters.  There was no tenderness, no ulceration, and no adherence.  There was no indication the scars were unstable.  

An additional VA examination was completed in March 2013.  The examiner noted the scars were well healed and barely visible, unless placed under bright light.  Examination revealed no limitation of motion or evidence of painful motion for any fingers.  There was no ankylosis.  No functional loss or functional impairment of any of the fingers was noted.  Hand grip strength was noted as 5/5.  Two linear scars were noted, but were reported as not painful or unstable.  The examiner noted that the first linear scar measured 2 centimeters and the second linear scar measured 4.7 centimeters in length.  

The Veteran submitted lay evidence in August 2010 asserting that he experienced a limited range of motion, difficulty holding things, and tenderness in the left hand.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left hand condition with scars has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of symptomatology.  

As noted, musculoskeletal impairment from the Veteran's left hand scarring has been provided a noncompensable evaluation under DC 5230, based on any limitation of motion of the ring or little finger.  The October 2009 VA examiner noted that there was a mild adhesion of one of the scars to the proximal interphalangeal joint which caused mild limitation of motion on the Veteran's left hand.  Regarding DC 5219, a 20 percent rating is warranted if the ring and little finger are unfavorably ankylosed.  DC 5223 provides for a 20 percent rating if there is favorable ankylosis of the ring and little finger.  The medical evidence reflects that the Veteran has no favorable or unfavorable ankylosis in either the ring or little finger of the left hand; therefore, a compensable rating pursuant to DC 5219 or 5223 is not warranted.  

The Board has also considered whether the Veteran is entitled to a compensable rating pursuant to the rating criteria for the associated scarring.  Pursuant to DC 7804, an evaluation of 10 percent is not warranted unless the medical evidence shows 1 or 2 scars that are unstable or painful upon examination.  The medical evidence shows that while the Veteran does have two scars associated with the residual 4th and 5th digit traumatic laceration with peripheral neuropathy and scars of the left hand, neither scar is painful or unstable.  Therefore, he is not entitled to a compensable rating pursuant to DC 7804.  

Regarding a compensable rating pursuant to DC 7805, the Board has also considered whether evaluation pursuant to 38 C.F.R. § 4.124a,  DCs 8512, 8513, 8514, 8515, and 8516 may be considered for peripheral neuropathy associated with the Veteran's left hand condition with scars.  DC 8512 allows for a 20 percent rating of the minor joint for incomplete paralysis of the lower radicular group.  DC 8513, as noted above, allows for a 20 percent rating for mild paralysis if the disability impacts all radicular groups.  DC 8514 allows for a 20 percent rating for mild incomplete paralysis of the radial nerve; while DCs 8515 and 8516 allow for a 10 percent rating for mild incomplete paralysis of the median and ulnar nerves, respectively.  The medical evidence does not reflect peripheral neuropathy associated with the Veteran's left hand condition with scars at any time during the appeal period.  Further, the Veteran has not submitted lay evidence of neuropathy in the left hand.  Therefore, any rating under a separate DC pursuant to DC 7805 is not warranted.  

The Board has considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the left hand condition with scars is consistent with the assigned rating for the entire relevant time period here on appeal.  There is no significant increase or decrease in symptoms of the disability at any time during the appeal period that would warrant a higher rating.  Accordingly, a staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.

Therefore, the medical evidence shows that the Veteran's left hand condition with scars is most closely approximated by a noncompensable rating pursuant to hyphenated DC 7804-5230.  As a preponderance of the evidence is against the Veteran's claim, entitlement to an initial compensable rating must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

An initial rating in excess of 20 percent for a right hand disability and carpal tunnel is denied.  

An initial rating in excess of 20 percent for scars of the right wrist is denied.  

An initial compensable rating a left hand condition with scars is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


